Citation Nr: 0910374	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  03-18 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to August 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claim for an 
evaluation in excess of 10 percent for his service-connected 
headaches.

In December 2004, the Board remanded the Veteran's case to 
the RO via the Appeals Management Center (AMC) to schedule 
the Veteran for a Travel Board hearing. The Veteran was 
scheduled and testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in October 2005.  A 
transcript of the hearing is of record. 

In January 2006, the Board remanded the claim on appeal to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for further development and readjudication.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that the 
Veteran's service-connected migraine headaches are manifested 
by no more than characteristic prostrating attacks occurring 
on an average one in two months over the last several months.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent rating for 
headaches have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 8199-8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his increased rating claim 
in October 2002.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
October 2002.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Subsequently, the claim was reviewed and a statement 
of the case (SOC) was issued in May 2003, and supplemental 
statement of the case (SSOC) was issued in December 2008.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).
During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
October 2007.

For the Veteran's increased compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disabilities and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, the October 2002 letter informed the Veteran of 
the necessity of providing evidence demonstrating a worsening 
or increase in severity of the disabilities.   However, the 
Board notes that this letter did not provide the exact rating 
criteria necessary for entitlement to a higher disability.  
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial and that once an error is 
identified, the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  In order for the 
Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  In this case, the Veteran demonstrated that he had 
actual knowledge of what was needed to establish the claim.  
In the May 2003 SOC, the Veteran was informed of the criteria 
needed for an increased evaluation for migraine headaches.  
Furthermore, in the Veteran's representative's post-remand 
brief dated in March 2009, he specifically quoted Diagnostic 
Code 8100.  Consequently, actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Short Bear 
v. Nicholson, 19 Vet. App. 341, 344 (2005).  

In sum, the Veteran was provided the information necessary 
such that any defective pre-decisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
Veteran, and the essential fairness of the adjudication 
process in this case was preserved.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  
Because the Veteran's case was remanded by the Board in 
January 2006 for further development, the RO sent a letter 
requesting medical release authorizations for private 
chiropractors in February 2006.  However, the requested 
authorizations were never returned to the RO, and the records 
were not collected.  In a statement received in December 
2006, the Veteran informed VA that they already had the 
private chiropractor records.  Keeping this in mind, the 
Veteran's service treatment records and all relevant VA 
treatment records pertaining to his claim have been obtained 
and associated with his claims file.  He has also been 
provided with a VA fee-based examination in March 2003 and a 
VA examination in August 2006 to assess the current state of 
his service-connected headaches.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  While lost 
time from work related to a disability may enter into the 
evaluation, the rating schedule is "considered adequate to 
compensate for considerable loss of working time from 
exacerbations proportionate" with the severity of the 
disability. 38 C.F.R. § 4.1.  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  See 38 
C.F.R. §§ 4.20, 4.27 (2008).  The diagnostic code is "built-
up" by assigning the first two digits from that part of the 
schedule most closely identifying the part of the body 
involved and then assigning "99" for the last two digits 
for all unlisted conditions.  See 38 C.F.R. § 4.27 (2008).  
Then, the disability is rated by analogy under a diagnostic 
code for a closely related disability that affects the same 
anatomical functions and has closely analogous 
symptomatology.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
Therefore, the Veteran's service-connected headaches are 
rated according to the analogous condition of Migraine under 
Diagnostic Codes 8199-8100. 

810
0
Migraine:
Ratin
g

With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability
50

With characteristic prostrating attacks occurring 
on an average once a month over last several 
months
30

With characteristic prostrating attacks averaging 
one in 2 months over the last several months
10

With less frequent attacks
0
See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2008).

Factual Background

In a September 2002 VA treatment note, the Veteran complained 
of a headache while being reevaluated for a spider bite.  The 
physician gave the Veteran antibiotics for the spider bite 
but did not further reference the headache. 
In October 2002, the Veteran's claim for a higher rating for 
his headaches was received.   

In a December 2002 VA treatment note, the Veteran complained 
of chronic headaches.  He stated that the headaches were in 
the posterior part of head and on the lateral sides.  He 
described them as throbbing and stated he thought they were 
due to tension.  A physical examination was not done at that 
time.  The Veteran also stated he was interested in 
increasing his disability for his medical conditions incurred 
during military services, and would return in the future for 
a physical examination and further evaluation. 

In January 2003, the Veteran underwent a VA fee basis 
examination where he complained that after 1992 he began to 
develop headaches that were "generalized" in nature at that 
time.  He further stated that they had increased over the 
years to where the headaches were now disabling.  He 
mentioned the frequency to be every 2 to 3 days, and last for 
around two hours.  He stated he took medication and had had 
lost quite a bit of time from work because of the headaches.  
The Veteran also declared that he occasionally had some 
nausea associated with them.  The physical examination found 
the Veteran in normal general appearance, flat affect, and 
good nutritional status.  The physician further noted that 
the Veteran's cranial nerves were intact and normal, there 
was no evidence of paralysis, and no evidence of abnormality 
in the pupils.  The physician diagnosed migraine or tension-
type headaches, with no particular aura associated with them.  
He stated that he believed that the headaches were 
progressive in nature due to their increase in frequency and 
duration and the lack of response to over the counter 
medications.  The physician also felt that the headaches 
could either be related to a toxic reaction of some type 
and/or could be migraine or migranoid in nature because of 
the way it seemed to occasionally affect his vision; however, 
not with each headache.  Furthermore, the physician noted he 
had no actual headache podrome. 

In an April 2003 VA primary care note, the Veteran complained 
that he was taking 30-35 Tylenols per day for the headaches.  
The physician advised him to stop and suggested the 
recommended dose of Tylenol with the recommended dose of 
Ibuprofen and cold or warm compresses for his headaches. 
In an October 2004 VA telecare note, the Veteran phoned the 
hospital asking about his prescription Midrin.  He was 
concerned that the medication warned not to take it if there 
is a liver problem, and at that time he was being treated for 
a liver problem.  The nurse stated that she did not see 
Midrin on his prescription sheet, and he agreed not to take 
the medication.  The nurse also advised the Veteran to report 
to the emergency room if he should have a migraine before the 
physician returned and reviewed his chart.  In a October 2004 
VA addendum, the Veteran requested a prescription for Midrin 
based on the physician's feedback regarding the liver enzymes 
and agreed to take as ordered. 

In a November 2004 hepatitis C lab follow-up, the Veteran 
stated he was doing well with the therapy, sleep and appetite 
were fair, weight was stable, and that his headaches were 
manageable. 

In a December 2004 hepatitis C lab follow-up note, the 
Veteran complained that he was still having difficulty with 
headaches and insomnia.  The Veteran had been prescribed 
caffeine/Ergot and Temazepam with poor results.  He stated he 
had to use the headache medicine beyond the prescribed doses 
to decrease the severity. 

In a March 2005 VA primary care note, the physician noted 
that the Veteran suffered from migranous headaches, but was 
"doing ok now." 

The Veteran appeared before a Travel Board hearing in October 
2005.  The Veteran stated that he had headaches four or five 
times a week, and that they could last on and off the whole 
day.  He stated he was on medication prescribed by the VA, 
but that when he did take them, they were not effective.  The 
Veteran stated that when he had a headache he would feel 
sick, light-headed and dizzy.  The Veteran also described his 
work situation as one in which he could go and lie down for 
an hour then return to work and then lay down again when he 
had a headache.  He stated that he drove from College Park 
Maryland, to Muskogee, Oklahoma for the hearing and that it 
took two days.  He also stated that he had a headache the 
entire time during the drive.  

In a November 2005 VA treatment note, the Veteran called the 
hospital and stated he was currently experiencing a migraine.  
The nurse noted that, according to the Veteran's medicine 
list, he had migraine medication that had expired.  

In a December 2005 VA treatment note, the Veteran complained 
that his headache medication was too large and difficult to 
swallow.  If it was crushed then it irritated his stomach.  
The physician diagnosed migraines and noted that since he was 
getting more then one headache a week, he would need to be 
started on some prophylaxis. 

In August 2006 the Veteran had a VA neurological examination 
in which both his claims file and medical records were 
reviewed.  The Veteran complained of sudden onset of back-of-
head headaches which move to the right side of his head with 
light sensitivity/nausea.  He stated that rest and over the 
counter medication made the headache better, however, the 
headaches were lasting longer and he would be down for a few 
days at a time, and more frequent, amounting to several per 
week.  He stated that he was not taking the medication as 
ordered because it did not work and that he took routinely 
ordered med only when he has a headache.  The Veteran also 
explained that he had the headaches weekly, was not on 
continuous medication, and that most attacks were prostrating 
lasting longer than two days.  The physician performed a 
number of objective tests finding reflexes normal, cerebellar 
examination normal, no evidence of chorea, and no carotid 
bruits.  The physician diagnosed migraine headaches, and 
stated that the condition effected his usual daily 
activities.  The physician further noted that the Veteran's 
diagnosis was listed as stress headache until March 2005 when 
it was changed to migraines without further testing or 
symptom change documented in the Veteran's record.  The 
physician also noted that the Veteran was not following the 
medication prescription as ordered and is hepatitis C 
positive and treated with Interferon and Valproic acid which 
may cause headaches.  The physician also opined that any 
problem with employability was probably due to his hepatitis 
C and associated treatment regime rather than headaches.

In December 2006, after the RO sent a supplemental statement 
of the case (SSOC) to the Veteran, he responded with a 
statement clarifying some inaccuracies within the SSOC.  The 
Veteran stated that he could not drive to Muskogee, OK every 
time he had a headache, and that he couldn't afford to make 
the long distance call either.  He also stated that he was 
employed, although the SSOC said he was not, and that his job 
allowed him to go lay down in his hotel room for an hour when 
he had a headache.  The Veteran denied that his hepatitis C 
treatment has any bearing on his headaches because the 
headaches occurred before he started the treatments for 
hepatitis C, and after the treatments were completed. 

Analysis

Based on the evidence of record, the Board finds that at all 
times throughout the period of appeal, the Veteran's 
headaches have been manifested by no more than characteristic 
prostrating attacks occurring on an average one in two months 
over the last several months.  

In his October 2006 Travel Board hearing and his December 
2006 statement, the Veteran indicated that his employer 
understood his condition and had not threatened his job, and 
that there is family support on the job that helped pick up 
any slack the Veteran may have because of headaches.  He 
indicated that although he had been prescribed medication for 
his headaches, because they were large and difficult to take, 
he did not take them.  Also, the Veteran stated he was able 
to drive while experiencing a headache from Maryland to 
Oklahoma over two days.  The Veteran's medical records lack 
any multi-month period in which prostrating migraines were 
shown to affect him at least once a month, or any statements 
from his employer or co-workers demonstrating the headaches 
have had an effect on his employment.  The Veteran has 
routinely stated that when he has an attack he only lies down 
for about an hour before returning to work.  While the 
Veteran clearly suffers from headaches, the evidence of 
record does not indicate that they cause prostrating attacks 
on average of one a month over the last several months.  
Without evidence of reoccurring monthly prostrating attacks, 
an increased rating beyond a 10 percent evaluation for 
headaches is not warranted.  See 38 C.F.R. § 4.124a 
Diagnostic Code 8100.

For all the foregoing reasons, the Veteran's claim for 
entitlement to a rating in excess of 10 percent for headaches 
must be denied.  The Board has considered staged ratings, 
under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the Veteran's service-connected headaches that would take the 
his case outside the norm so as to warrant the assignment of 
an extraschedular rating.  In his ; however, competent 
medical evidence does not reflect any "marked interference" 
with employment.  Consequently, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for headaches is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


